Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 1 of 47

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Northern District of California J C S Vi 0
Division wen} we OP
George J. Austin, esq. (TBA). ) Case Wl 2 0 08
) (to be filled in by the Clerk's Office)
)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. . ole
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [_]No
ease write “see attached” in the space and attach an additional )
page with the full list of names.) ) _ ; ’
Pe
-V- ) f my ; { ay \\
a ae [= D \
Tesla, Inc., Balance Staffing, MVP Personnel, Sandy ) a
Malloy, Steve Anderson, Daniel Garcia, Jose FER
Mendiola, Vince Woodard ) Lb 03 2029
) CLERC USAN yoo
Defendant(s) NORTH SYS. DIS pS kNG
) TH Bisse, ISTRISS
(Write the full name of each defendant who is being sued. If the OA} TRICT OF a r COuRT
names of all the defendants cannot fit in the space above, please ) ‘LAND O£ "A FORAY A
write “see attached” in the space and attach an additional page ) E
with the full list of names.) X

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

George J. Austin, esq. (TBA).
PO Box 1832

 

 

Oakland, Alameda County
California, 94604

 

 

HA 2OA.US BOW
gaustin07@gmail.com, geaustin@tesla.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 2 of 47

y i

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No, 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No, 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Tesla, Inc.

Organization

 

455000 Fremont Blvd,

 

Fremont

 

CA, 94538

 

510.249.3500

 

 

Balance Staffng
Organization

2750 Cherryland Ave
Stockton

 

CA 95215

 

209.474.1379

 

teslapayroll@balancestaffing.com

 

MVP Personnel Staffing Group

Organization

 

1524 J St,
Modesto, Stanislaus County
CA 95354

 

(209) 645-7773

 

teslapayroll@balancestaffing.com

 

Steve Anderson

 

Associate Manager, Tesla

 

455000 Fremont Blvd,

 

Fremont

 

CA, 94538

 

510.249.3500

 

standersen@tesla.com

 

Page 2 of 5S
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 3 of 47

a t

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Vince Woodard
HR Director, Tesla
455000 Fremont Blvd,

 

Fremont

 

CA, 94538

 

510.249.3500

 

vwoodard@tesla.com

 

Sandy Malloy
Leader in Payroll & Personnel Balance Staffng
2750 Cherryland Ave

 

Stockton
CA 95215

 

209.474.1379

 

sandy.malloy@balancestaffing.com

 

Daniel Garcia

 

Lead, Tesla

455000 Fremont Blvd,
Fremont

CA, 94538
510.249.3500

 

danigarcia@tesla.com

 

Jose Mendiola

 

Supervisor, Tesla

 

455000 Fremont Bivd,

 

Fremont

 

CA, 94538

 

510.249.3500

 

jomendiola@tesla.com

 

Page 2 of 5
a

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 4 of 47

a

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)

[V |Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case,

* Equal Pay Act (Wage Theft) * Whistle-blower Laws * US Constitution (1st Amendment) * Section 241
of Title 18, (CONSPIRACY AGAINST RIGHTS) civil rights conspiracy statute. *The Americans With
Disabilities Act (ADA) found at 42 U.S.C. 12101-12213 (As it protects those incorrectly perceived with
disabillities, too, and those injured on the job). 7. Civil Rights Act of 1866 (Section 1981). * The Civil
Rights Act of 1866 (Section 1981, United States Code)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) George J. Austin, esq. (TBA) , is acitizen of the

 

State of (name) California

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
#

Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 5 of 47

¥

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Ti.

b. If the defendant is a corporation

The defendant, (name) Tesla , is incorporated under

, and has its

 

the laws of the State of (name) Delaware
principal place of business in the State of (name) California
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

(See Statement of Claim for a more complete explanation, but simply the amount is partially
derived from loss and stolen wages, job opportunity of $60-$100K, equity ownership from hiring
and performance benefits, compensatory and punitive damages from violations below)

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached - Statement of Claim.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Damages from workplace defamation per se (which are presumed) resulting in potential wrongful termination on
an $60-$100k a year job opportunity (from salary alone), not including benefits, company ownership through
standard pay and incentive opportunities. Lost and stolen wages through a variety of wage theft mechanisms.
Series of defamation, slanders and conspiracy have led to a host of damages and are presently continuing.
Damages in the form of compensatory and punitive to be determined by finder of fact, and through discovery
process, Subpoena for Business Bank records to trace checks path & to hold accountable (both/All ledgers).

Page 4 of 5
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 6 of 47

; 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

immediate Injunction for payment of approx. 25K of already earned past due wages.

Harm to plaintiff's property, business, trade, profession,or occupation;

Expenses plaintiff had to pay as a result of the defamatory statements;

Harm to plaintiff's reputation; ord. Shame, mortification, or hurt feelings. Assumed Damages Even if plaintiff has
not proved any actual damages for harm to reputation or shame, mortification or hurt feelings, the law assumes
that he has suffered this harm & even without evidence presented of damage, plaintiff is entitled to receive
compensation for this assumed harm Ei

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1/31/20

Signature of Plaintiff in ee

Printed Name of Plaintiff Geerfje J. Austin, esq. (TBA)

 
 

 

B. For Attorneys

Date of signing: 4/31/20

 

Signature of Attorney
Printed Name of Attorney a
Bar Number

 

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 7 of 47

, ll. Statement of Claim Pg.1

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Brief overview:

COMPLAINT FOR DAMAGES FOR FRAUD, & DEFAMATION PER SE IN THE WORKPLACE RESULTING IN
WRONGFUL TERMINATION, CONSPIRACY FOR WAGE THEFT, AND RETALIATION AGAINST PROTECTED
ACTIVITIES (I.E. WHISTLEBLOWING TO CORRECT WAGE & RELATED WORKPLACE ISSUES) AND FOR PAIN
AND SUFFERING DAMAGES, EMOTIONAL DISTRESS, MENTAL ANGUISH, INTENTIONAL DECEPTION, FRAUD,
HUMILIATION, OPPRESSION, MALICE, AND TORMENT.

This cause of action is due to a collective pattern of lies, fraud, and Defamation(s) Per Se by those in authority
_ at Tesla (and listed companies) that appear to result in a wrongful termination for a 60K-100K annual job salary.
Although | have yet to receive confirmation in writing from HR (though | have requested multiple times), | do
have a copy of the recording (see transcription & thumb drive with message) where | was told explicitly by a
person of authority representing all organizations (Tesla/Balance/MVP) that my contract ended “because |
was recording a supervisor” (which was not only false, but wasn't even inquired upon before taking negative

action).

Their behaviors appear to magnify their already incurred legal (and other) liability, and are practicing retaliation
against protected activities (i.e. whistle-blowing). In response to making the company aware, all the way up to
the CEO, of practices that could result in liability for them due to their behaviors identified as wage theft, unsafe
practices, creating a hostile environment, sabotaging upward career mobility, | appear to be retaliated against

with workplace defamation per se, and potentially wrongful termination.

Laws:

Equal Pay Act/Wage Theft Prevention Act

The Equal Pay Act and Wage Theft Prevention Acts are designed to ensure everyone regardless of protected
class status is paid fairly, and equally, for their work. Accordingly, if you a) were not paid equally, or
accordingly, and b) you are in a protected category (in this case male and female), then you can utilize this
statute. Similarly Wage Theft Prevention Act covers a variety of infractions that occur when workers do not
receive their legally or contractually promised wages, or are denied of wages or employee benefits rightfully
owed to an employee. Wage theft occurs when employers do not pay workers according to the law. Among the
examples of wage theft are failing to pay overtime, illegal deductions in pay, paying less than minimum wage,

not paying workers overtime, not allowing workers to take meal and rest breaks, or taking workers’ tips, the
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 8 of 47

, ill. Statement of Claim Pg.2

 

misclassification of ernployees as independent contractors, forcing employees to work "off the clock", not

paying annual leave or holiday entitlements, or simply not paying an employee at all..

29 CFR § 1620.1 - Basic applicability of the Equal Pay Act.

§ 1620.1 Basic applicability of the Equal Pay Act.

(a) Since the Equal Pay Act, 29 U.S.C. 206(d) (hereinafter referred to as the EPA), is a part of the Fair Labor
Standards Act, 29 U.S.C. 201, et seq. (hereinafter referred to as the FLSA), it has the same basic coverage as
the FLSA with two principal exceptions:

(1) The EPA applies to executive, administrative, and professional employees who are normally exempted from
the FLSA for most purposes by section 13(a)(1) of that statute, and

(2) The EPA covers all State and local government employees unless they are specifically exempted under
section 3(e)(2)(C) of the FLSA.

(b) The EPA does not apply where the employer has no employees who are engaged in commerce or in the
handling of goods that have moved in commerce and the employer is not an enterprise engaged in commerce
or in the production of goods for commerce.

(c) Men are protected under the Act equally with women. While the EPA was motivated by concer for the
weaker bargaining position of women, the Act by its express terms applies to both sexes,

(d) Most employees of the United States Government, as described in section 3(e)(2) (A) and (B) of the FLSA,
are covered by the EPA. Accordingly, these interpretations and principles may generally be applied to Federal

sector employment.

§ 1620.33 Recovery of wages due; injunctions; penalties for willful violations.

(a) Wages withheld in violation of the Act have the status of unpaid minimum wages or unpaid overtime
compensation under the FLSA. This is true both of the additional wages required by the Act to be paid to an
employee to meet the equal pay standard, and of any wages that the employer should have paid an employee
whose wages he reduced in violation of the Act in an attempt to equalize his or her pay with that of an

employee of the opposite sex performing equal work, on jobs subject to the Act.

(b) The following methods are provided under sections 16 and 17 of the FLSA for recovery of unpaid wages:
The Commission may supervise payment of the back wages and may bring suit for back pay and an equal
amount as liquidated damages. The employee may sue for back pay and an additional sum, up to the amount
of back pay, as liquidated damages, plus attorney's fees and court costs. The employee may not bring suit if he
or she has been paid back wages in full under supervision of the Commission, or if the Commission has filed
suit under the Act to collect the wages due the employee. The Commission may also obtain a court injunction
to restrain any person from violating the law, including the unlawful withholding by an employer of proper

compensation. A 2-year statute of limitations applies to the recovery of unpaid wages, except that an action on
Case 3:20-cv-00800-JCS Document 1 Filed 02/03/20 Page 9 of 47

ill. Statement of Claim Pg.3

a cause of action atising out of a willful violation may be commenced within 3 years after the cause of action

accrued.

(c) Willful violations of the Act may be prosecuted criminally and the violator fined up to $10,000. A second

conviction for such a violation may result in imprisonment.

(d) Violation of any provision of the Act by any person, including any labor organization or agent thereof, is
unlawful, as provided in section 15(a) of the FLSA. Accordingly, any labor organization, or agent thereof, who
violates any provision of the Act is subject to injunction proceedings in accordance with the applicable
provisions of section 17 of the FLSA. Any such labor organization, or agent thereof, who willfully violates the

provisions of section 15 is liable to the penalties set forth in section 16(a) of the FLSA.

[46 FR 4888, Jan. 19, 1981. Redesignated at 51 FR 29819, Aug. 20, 1986

Wage Theft Prevention Act

On January 1, 2018, anew wage theft prevention act took effect in California that expands the authority of the
state labor commissioner's enforcement. California law now disallows employers from firing workers or from
taking any harmful actions against employees and job applicants who are exercising their rights under state

employment laws.

Whistle-blower Laws (including Whistleblower Protection Act -WPA)

To be considered a whistleblower in the United States, most federal whistleblower statutes require that
employees have reason to believe their employer violated some law, rule, or regulation; testify or commence a
legal proceeding on the legally protected matter; or refuse to violate the law. On March 4, 2074, in Lawson v.
FMR LLC, the U.S. Supreme Court ruled that this whistleblower protection applies not only to employees of
publicly owned companies, but also to employees of privately owned contractors and subcontractors of public
companies. Tesla, and the affiliated contracted, or subcontracted, companies (Balance/MVP) are all

categorically under this law as Tesla is a publicly traded company.

The Whistleblower Protection Act (WPA) protects ... employees and applicants for employment who lawfully

disclose information they reasonably believe evidences:

e a violation of law, rule, or regulation;
@ gross mismanagement;
® agross waste of funds;

e an abuse of authority;
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 10 of 47

 

, Il. Statement of Claim Pg.4

© of asubstantial and specific danger to public health or safety.

Under the WPA, certain federal employees may not take or fail to take, or threaten to take or fail to take; any
personnel action against an employee or applicant for employment because of the employee or applicant's
protected whistleblowing. See 5 U.S.C. § 2302(b) (8).

Whistleblower Protection Enhancement Act (WPEA)

In 2012 Congress passed the WPEA into law to strengthen protections for Federal employees who report fraud,
waste, and abuse. The WPEA clarifies the scope of protected disclosures and establishes that the disclosure

does not lose protection because:

e the disclosure was made to someone, including a supervisor, who participated in the wrongdoing
disclosed;

e the wrongdoing being reported has previously been disclosed;

a of the employee's motive for reporting the wrongdoing;

e the disclosure was made while the employee was off duty;

e the disclosure was made during the employee's normal course of duty, if the employee can show that
the personnel action was taken in reprisal for the disclosure; or

e the amount of time which has passed since the occurrence of the events described in the disclosure.

e The WPEA protects disclosures that an employee reasonably believes are evidence of censorship
related to research, analysis, or technical information that causes, or will cause, a gross government
waste or gross mismanagement, an abuse of authority, a substantial and specific danger to public
health or safety, or any violation of law. It expands the penalties imposed for violating whistleblower

protections and establishes the position of Whistleblower Protection Ombudsman.

Enhancement of Contractor Protection from Reprisal (41 U.S.C. § 4712)

The National Defense Authorization Act of 2013 (NDAA), enacted a pilot program making it illegal for an
employee of a Federal contractor, subcontractor, grantee, or subgrantee to be discharged, demoted, or
otherwise discriminated against for making a protected whistleblower disclosure. In 2016, Congress amended

the program to make those protections permanent.

Defamation Per Se

 

According to the US Constitution 1st. Amendment Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof: or abridging the freedom of speech, or of the press, or the right
of the people peaceably to assemble, and to petition the Government for a redress of grievances. However,

Defamation is not protected by the First Amendment.
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 11 of 47

lil. Statement of Claim Pg.5

When defamation occurs in speech it is referred to as slander and when in print itis called libel.Libel, as
defined in Black’s Law Dictionary, is “any publication that is injurious to the reputation of another.” Slander, on
the other hand, is the “speaking of base and defamatory words tending to prejudice another in his reputation,
office, trade, business, or means of livelihood” The tort of Defamation is defined as a false staternent, either

spoken (‘slander’) or written (‘libel’) that injures someone's reputation.

Slander Per Se (or Defamation per se) is the legal doctrine that there are certain statements which are so
inherently defamatory and libelous, that damage to a plaintiff's reputation will be presumed and they will not
need to prove damages. California law has a broad definition of “per se” defamation. It consists of anything
that is damaging on its face without further explanation. Most “per se" cases occur when someone falsely
accuses another person of having committed a crime or being unfit to practice the persons trade, business, or

profession.

The test for Defamation is basically is a statement a) False and b) Harmful.
To prove prima facie defamation, a plaintiff must show four things:

1) a false statement purporting to be fact;

2) publication or communication of that statement to a third person;

3) fault amounting to at least negligence; and

4) damages, or some harm caused to the person or entity who is the subject of the statement.

According to the Judicial Council of California Civil Jury Instructions (2017 edition) Defamation per se has a
few Essential Factual Elements. To establish this claim, plaintiff must prove all of the following:

1. That Defendant(s) made one or more statement(s)to a person/persons other than the plaintiff;

2. That this person/these people reasonably understood that the statement(s) was/were about plaintiff

3. That this person/these people reasonably understood the statement(s) to mean that for defamation per se
for example, “plaintiff had committed a crime, or was crazy, oF had a medical issue, eitc., falsely’];

4, That defendant(s) failed to use reasonable care to determine the truth or falsity of the statement(s).

Conspiracy
According to 18 U.S, Code § 241.Conspiracy against rights “If two or more persons conspire to injure, oppress,

threaten, or intimidate any person in any State, Territory, Commonwealth, Possession, or District in the free
exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of the United States,
or because of his having so exercised the same; or If two or more persons goin disguise on the highway, or on
the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any right or privilege

so secured—
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 12 of 47

ll. Statement of Claim Pg.6

They shall be fined under this title or imprisoned not more than ten years, or both; and if death results from the
acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, they shall be

fined under this title or imprisoned for any term of years or for life, or both, or may be sentenced to death.

Similarly, A civil conspiracy or collusion is an agreement between two or more parties to deprive a third party of
legal rights or deceive a third party to obtain an illegal objective[1] A conspiracy may also refer to a group of
people who make an agreement to form a partnership in which each member becomes the agent or partner of
every other member and engage in planning or agreeing to commit some act. It is not necessary that the
conspirators be involved in all stages of planning or be aware of all details. Any voluntary agreement and some
overt act by one conspirator in furtherance of the plan are the main elements necessary to prove a conspiracy.
Aconspiracy may exist whether legal means are used to accomplish illegal results, or illegal means used to
accomplish something legal. Even when no crime is involved, a civil action for conspiracy may be brought by

the persons who were damaged.

in the law of tort, the legal elements necessary to establish a civil conspiracy are substantially the same as for
establishing a criminal conspiracy, |e. there is an agreement between two or more natural persons to break the
law at sore time in the future or to achieve a lawful airn by unlawful means. The criminal law often requires
one of the conspirators to take an overt step to accomplish the illegal act to demonstrate the reality of their
intention to break the law, whereas in a civil conspiracy, an overt act towards accomplishing the wrongful goal

may not be required.

According to the American Bar - Civil conspiracy claims are a powerful tool for plaintiffs, particularly consumer
plaintiffs. A successful civil conspiracy claim permits recovery from every participant in a wrongful act,
regardless of whether or not that participant was a direct perpetrator of the act or the degree of its activity.
Aside from the ominous tone of a conspiracy claim, the glamour of a conspiracy claim to plaintiffs is that it
opens the door to total recovery from supplemental sources that may have deeper pockets or higher policy
limits, or both, than the direct perpetrators of the wrongful act. To obtain the full gamut of damages from these
peripheral sources, a plaintiff need only prove the amorphous elements of a conspiracy claim: (1) there was an
agreernent between two or more persons to commit a tortious or unlawful act (or lawful act by unlawful

means); (2) an overt act in furtherance of the agreement by any conspirator; and (3) damages.

(Incorrectly perceived, Disability, or temporary disability from Job related injury):
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 13 of 47

\ lil. Statement of Claim Pg.7

According to The Americans With Disabilities Act (ADA) found at 42 U.S.C, 12101-12213 (As it protects those
incorrectly perceived with disabilities, too). 7. Civil Rights Act of 1866 (Section 1981), itis illegal to discriminate

on these basis (and causes of action are available even to those incorrectly perceived with such).

42 US. Code § 12101 states “ (a)FindingsThe Congress finds that—

(1)physical or mental disabilities in no way diminish a persor’s right to fully participate in all aspects of society,
yet many people with physical or mental disabilities have been precluded from doing so because of
discrimination; others who have a record of a disability or are regarded as having a disability also have been
subjected to discrimination,

(2)historically, society has tended to isolate and segregate individuals with disabilities, and, despite some
improvements, such forms of discrimination against individuals with disabilities continue to be a serious and
pervasive social problem,

(3) discrimination against individuals with disabilities persists in such critical areas as employment, housing,
public accommodations, education, transportation, communication, recreation, institutionalization, health
services, voting, and access to public services;

(4)unlike individuals who have experienced discrimination on the basis of race, color, sex, national origin,
religion, or age, individuals who have experienced discrimination on the basis of disability have often had no
legal recourse to redress such discrimination,

(5)individuals with disabilities continually encounter various forms of discrimination, including outright
intentional exclusion, the discriminatory effects of architectural, transportation, and communication barriers,
overprotective rules and policies, failure to make modifications to existing facilities and practices, exclusionary
qualification standards and criteria, segregation, and relegation to lesser services, programs, activities,
benefits, jobs, or other opportunities;

(6)census data, national polls, and other studies have documented that people with disabilities, as a group,
occupy an inferior status in our society, and are severely disadvantaged socially, vocationally, economically,
and educationally;

(7)the Nation's proper goals regarding individuals with disabilities are to assure equality of opportunity, full
participation, independent living, and economic self-sufficiency for such individuals; and

(8)the continuing existence of unfair and unnecessary discrimination and prejudice denies people with
disabilities the opportunity to compete on an equal basis and to pursue those opportunities for which our free
society is justifiably farnous, and costs the United States billions of dollars in unnecessary expenses resulting
from dependency and nonproductivity.

(b)Purposelt is the purpose of this chapter—

(1)to provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities;
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 14 of 47

: il. Statement of Claim Pg.8

(2)to provide clear, strong, consistent, enforceable standards addressing discrimination against individuals
with disabilities;

(3)to ensure that the Federal Government plays a central role in enforcing the standards established in this
chapter on behalf of individuals with disabilities; and

(4)to invoke the sweep of congressional authority, including the power to enforce the fourteenth amendment
and to regulate commerce, in order to address the major areas of discrimination faced day-to-day by people

with disabilities.

Civil Rights

According to the Civil Rights Act of 1866 ( 42 U.S. Code § 1981) Equal rights under the law

“ All persons within the jurisdiction of the United States shall have the same right in every State and Territory to
make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and
proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to
like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.

(b)“Make and enforce contracts” defined For purposes of this section, the term “make and enforce contracts”
includes the making, performance, modification, and termination of contracts, and the enjoyment of all
benefits, privileges, terms, and conditions of the contractual relationship.

(c)Protection against impairment

The rights protected by this section are protected against impairment by nongovernmental discrimination and

impairment under color of State law.’

GINA (Genetic Information Nondiscrimination ACT).

According to Genetic Information Nondiscrimination Act (GINA) at 42 U.S.C. 2000ff and following prohibits
using a persons genetic information as the basis for discrimination.

According to the GINA act “ (4) Genetic information.--

(A) In general.--The term “genetic information” means, with respect to any individual, information about--

(i) such individual's genetic tests,

(ii) the genetic tests of family members of such individual, and

(iii) the manifestation of a disease or disorder in family members of such individual.

(B) Inclusion of genetic services and participation in genetic research.--Such term includes, with respect to any
individual, any request for, or receipt of, genetic services, or participation in clinical research which includes
genetic services, by such individual or any family member of such individual.

(C) Exclusions.--The term “genetic information” shall not include information about the sex or age of any

individual.
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 15 of 47

Il. Statementof Claim Pg.9

 

(5) Genetic monitoring.--The term “genetic monitoring” means the periodic examination of employees to
evaluate acquired modifications to their genetic material, such as chromosomal damage or evidence of
increased occurrence of mutations, that may have developed in the course of employment due to exposure to
toxic substances in the workplace, in order to identify, evaluate, and respond to the effects of or control
adverse environmental exposures in the workplace.

(6) Genetic services.--The term “genetic services” means--

(A) a genetic test;

(B) genetic counseling (including obtaining, interpreting, or assessing genetic information); or

(C) genetic education.

(7) Genetic test--

(A) In general.--The term “genetic test” means an analysis of human DNA, RNA, chromosomes, proteins, or
metabolites, that detects genotypes, mutations, or chromosomal changes.

(B) Exceptions.--The term “genetic test” does not mean an analysis of proteins or metabolites that does not

detect genotypes, mutations, or chromosomal changes.”

Facts:

This cause of action is due to a collective pattern of lies, fraud, and Defamation(s) Per Se by those in authority
at the that appear to result in a wrongful termination for a 60K-100K annual job salary, not including benefits, or
bonuses. Although, | have yet to receive confirmation in writing from HR though | have requested multiple
times, | do have a copy of the recording (and have it in transcribed format as well) where | was told explicitly by
a person of authority, Sandy Malloy (preserved recorded message left on voicemail) representing all
organizations (Tesla/Balance/ MVP) that my contract ended “because | was recording a supervisor” (making
reference to California's two party consent policy California Law Penal Code § 632, enacted under the
California Invasion of Privacy Act, and thus falsely accusing me of acrime without evidence or proper due

diligence at any level). This has been the only substantive communication after that meeting from them.

Unfortunately for them, there's no evidence of such behavior, and was a false, and absolutely defamation per
se, which had to go through multiple layers of the company before being passed tome. This was wrong
period, but even more given the context, and consequences of such lies. The truth was Steve Anderson,
Associate Manager, and Jose Mendiola, Supervisor, got caught lying and began becoming hostile when asked
about the issue (in a retaliatory manner). Further, when they realized they were documented doing so, it
appears someone concocted a lie to cover what they knew was illegal behavior. Steve Anderson tried to limit
communications with Higher Ups including officers of the company, up to the CEO Elon Musk (put was
protected communications, and activities, via Whistleblower Laws). Initially, | communicated up the chain of

command because my questions were not being answered, nor problems solved at the lower levels. However,
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 16 of 47

: lll. Statement of Claim Pg.9

 

(5) Genetic monitoring. The term “genetic monitoring” means the periodic examination of employees to
evaluate acquired modifications to their genetic material, such as chromosomal damage or evidence of
increased occurrence of mutations, that may have developed in the course of employment due to exposure to
toxic substances in the workplace, in order to identify, evaluate, and respond to the effects of or control
adverse environmental exposures in the workplace.

(6) Genetic services.--The term “genetic services” means--

(A) a genetic test;

(B) genetic counseling (including obtaining, interpreting, or assessing genetic information); or

(C) genetic education.

(7) Genetic test.--

(A) In general.--The term “genetic test” means an analysis of human DNA, RNA, chromosomes, proteins, or
metabolites, that detects genotypes, mutations, or chromosomal changes.

(B) Exceptions.--The term “genetic test’ does not mean an analysis of proteins or metabolites that does not

detect genotypes, mutations, or chromosomal changes."

Facts:

This cause of action is due to a collective pattern of lies, fraud, and Defamation(s) Per Se by those in authority
at the that appear to result in a wrongful termination for a 60K-100K annual job salary, not including benefits, or
bonuses. Although, | have yet to receive confirmation in writing from HR though | have requested multiple
times, | do have a copy of the recording (and have it in transcribed format as well) where | was told explicitly by
a person of authority, Sandy Malloy (preserved recorded message left on voicemail) representing all
organizations (Tesla/Balance/MVP) that my contract ended “because | was recording a supervisor” (making
reference to California’s two party consent policy California Law Penal Code § 632, enacted under the
California Invasion of Privacy Act, and thus falsely accusing me of acrime without evidence or proper due

diligence at any level). This has been the only substantive communication after that meeting from them.

Unfortunately for them, there’s no evidence of such behavior, and was a false, and absolutely defamation per
se, which had to go through multiple layers of the company before being passed to me. This was wrong
period, but even more given the context, and consequences of such lies. The truth was Steve Anderson,
Associate Manager, and Jose Mendiola, Supervisor, got caught lying and began becoming hostile when asked
about the issue (ina retaliatory manner). Further, when they realized they were documented doing so, it
appears someone concocted a lie to cover what they knew was illegal behavior. Steve Anderson tried to limit
communications with Higher Ups including officers of the company, up to the CEO Elon Musk (but was
protected communications, and activities, via Whistleblower Laws). Initially, | communicated up the chain of

command because my questions were not being answered, nor problems solved at the lower levels. However,
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 17 of 47
lll, Statement of Claim Pg.10

once | realized something was wrong beyond that | wrote in terms of warning (whistleblowing) to help them

avoid the liability they ended up multiplying via poor decision making, and lying (defamation per se).

There were no questions asked, just assumptions made. There was no HR follow up, nor process to
determine truth from lies. What's even more ironic about that particular false accusation, and reasoning, is a) |
was meeting with Vince Woodard a head of HR for a promotion, and in reference to issue of pay concern, with
constant reassurance that it was only for that purpose b) that's what they as a company have been charged
with doing, and it's public. “On April 19, 2017, Tesla factory workers filed unfair labor practice charges with the
National Labor Relations Board, alleging that Tesla uses "illegal surveillance, coercion, intimidation and
prevention of worker communications [..] in an effort to prevent or otherwise hinder unionization of the Fremont

factory."

The issue with pay became more fully apparent after an initial set of questions, and evaluations around
‘Kronos’ which is Tesla’s time/work management system, see Exhibits (A-B), and examinations of bank
statements, payroll and tax documents (see Exhibits (C-D). | noticed and communicated up the chain of
command for the respective organizations (whistleblowing) about some unresolved, unexplained, stalled, and
flat out fabricated discrepancies. In addition to the initial errors, when examining the pay sheets | noticed
deeper, and larger issues. There were actually two ledgers assigned to my social security number, and made
out to me, George J. Austin, from two seperate locations, each with different checks #, and representing
different transactions, unique identifiers, tracking features (see Exhibits C-D, H-K, & their check stubs, check
#'s ledgers #, locations, etc.) yet | had only been receiving one set (with the missing value of approx. $25,000 or
more, over 22 checks). | actually didn't want to believe that they wouldnt be forthright, but their explanations
kept breaking the rules/laws of logic, accounting, and basic common sense, (let alone the more complex) in
addition to breaking the law (which is the reason | was whistleblowing). Fundamental questions are still
unanswered, ignored, or alternatively the organization tried to present false, seemingly fraudulent explanations.
For example:

A) They said the two ledgers were identical transactions, but when | pointed out that a deposit was different in
one ledger than the other, they first tried justifying by saying different tax amounts taken out in that system
because it was outdated. However, when | explained that explanation wouldn't make sense because every
transaction would have been off, not just that one they went silent (no answer - see Exhibit C-D, H-K)?

B) They said the two ledgers represented the same check, but | asked why did they have different check
numbers (no answer - see Exhibit C-D, H-K)?

C) | asked for confirmation of them being the same transaction by providing bank records showing each
unique check being deposited into which account (and then verifying my direct deposit info for each set of

checks) - (again, no answer - see exhibit C-D, H-K)?

10
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 18 of 47

, lll. Statement of Claim Pg.11

Given the pattern with the companies (Tesla/Balance/MVP), of hiding information, lying directly, and creating
unnecessary obstacles it appears a Civil Conspiracy (including use of threats, intimidation, retaliation, and
apparent wrongful termination) was used to Commit Wage Theft by the listed organizations and individuals.
They moved in tandem, and it appears, at different times, each spoke for the other, and were in agreement to
do so conspiratorially, An apparent missing approximate 25-30K from my previously earned pay in addition to
other forms of theft including stealing credit for work (i.e. Continuous Improvements) that results in promotion,
indirect and direct financial benefits, and pay increases (including artificial overtime caps by Steve Anderson)
as well as an opportunity to win a Tesla vehicle of value 60K-120K depending on model and included features
(see Exhibits particularly E, and A-F). The opportunity to win the Tesla was part of the reason, outside of the
companies focus on attendance, | was focused on correcting the systemic errors to reflect my perfect

attendance (see Exhibits A-B)

This appears, in addition to other issues mentioned, ‘retaliation’ against protected activities (i.e. Whistleblowing
exhibits AK). Again, what's ironic is that | was communicating to prevent them from potentially incurring
liability, but they responded with behavior that actually compounded their liability instead of correcting the
issue(s). To add insult to actual physical injury | was also injured on the job, on Thanksgiving of 2019, while
working overtime. The retaliatory behavior happened before | was able to obtain an MRI to ensure full health.
The other behaviors creating a hostile work environment seemed only to emerge as a reaction to asking certain
questions about pay & wage information which is why | mention them, but not as the primary claims. |
checked-in with three people directly on this issue before deciding fully on what to do next - my previous Lead,
my previous Supervisor (who has since been promoted to an executive level position), and a previous Vice
President of the Company about the situation. The lead said (in addition to the ridiculousness of the false
claim) that they (leadership) used to record people all the time. My previous supervisor said (after giving a
basic explanation), that it looks like | should sue (paraphrase), and the VP of the company said directly | should
have already been a Supervisor or lead. Given the situation and the companies unwillingness to address the

issue it appears suit was the best way forward (even though not necessarily my preferred method).
The particular violation played out as:

a) workplace defamation resulting in potential wrongful termination on an $60-$100k a year job
opportunity (from salary alone), not including benefits, company ownership through standard pay and
incentive opportunities,

b) wrongful termination based on false & defaming premises

¢) wage theft in a variety of ways (including approx,. $25,000.00) of previously earned wages, and

d) retaliation, hostile work environment & Institutional Fraud in attempt to not correct pay, HR and

payroll issues as the basis for wage theft and violations of Equal Pay Act

11
4/2

20-cv-00800-JCS,, .PACHMED her Fler Betaalieg Page 19 of 47

Case 3:

/idrive.g oogle.com/drive/recent

 

2/3/2020
https
MR
st
a
oO
©
N
oO
o
©
Oo
©
N
~~
co
©
ae
N
oO
2
ies
S
ol
Y
Cc
oO
E
SS
oO
oO
Qa
Y)
O
-
Oo
©
oO
Oo
oO
>
2
©
N

Case 3

1/31/2020

os

ae
ae
6

Suerte

Syome

ee

Pee

 

 

 

 

/recen

Ve:

https ://drive.g oogle.convdr

 
ledPARB2Q Page 21 of 47

i

20-Cv-00800-JCS sof NGH MAb eb. 21Bt

Case 3

2/3/2020

 

11

/{drive.google.corv/drive/recent

https
20-Cv-00800-JCS :phieesiire bod ssicleeOBeARD Page 22 of 47

Case 3

2/3/2020

 

 

 

 

 

 

 

 

 

 

14

{Idrive.google.conV/drive/recent

https
 

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 23 of 47

 

SENATE GOVERNANCE & FINANCE COMMITTEE
Senator Lois Wolk, Chair

 

 

BILL NO: AB 458 HEARING: 8/14/13
AUTHOR: Wieckowski FISCAL: Yes
VERSION: 2/19/13 TAX LEVY: Yes

CONSULTANT: Austin

INCOME TAXES: DEDUCTIONS: PUNITIVE DAMAGES

 

 

Repeals authority to deduct punitive damages on personal and corporate tax filings.

 

Background and Existing Law

Current law authorizes individuals and corporations to file tax deductions for
the payment of monetary damages in legal cases. Under existing law plaintiffs
can seek "punitive" or "exemplary" damages in legal cases where the defendant is
guilty of "oppression, fraud, or malice." "Malice" means conduct which is intend-
ed by the defendant to cause injury or despicable conduct that is carried on with
a willful and conscious disregard of the rights or safety of others. "Oppression"
means despicable conduct that subjects a person to cruel and unjust hardship in
conscious disregard of that person's rights. "Fraud" means an intentional mis-
representation, deceit, or concealment of a material fact known to the defendant
with the intention on the part of the defendant of thereby depriving a person of
property or legal rights or otherwise causing injury.

California courts hold that punitive damages punish the defendant and deter
similar conduct. The goal of deterrence of similar conduct is both for the specific
defendant who may repeat or continue offensive behavior and to other potential
parties who may commit similar offenses. Punitive damages are not intended to
compensate a plaintiff unlike compensatory damages, which are intended for
compensation.

The Book of Approved Jury Instructions (BAJI) provides that a jury should con-
sider two factors to determine the amount of punitive damages to award:
e The reprehensibility of the defendant's conduct.
e The amount of punitive damages, which will have a deterrent effect on the
defendant in the light of defendant's financial condition.

In addition, a defendant may ask that a jury be instructed to consider that the
punitive damages bear a reasonable relation to the injury, harm, or damage actu-
ally suffered by the plaintiff.

 
Case 3

20-cv-00800-JCS _ Documented sala Ad. RAsQ3/20 Page 24 of 47

4/31/2020

(a)

8 53%

@

57 PM

1

& mail-attachment

we AT&T LTE

com

ent

ogleusercont

go

The Riordan Programs at the UCLA Anderson School of Management

Certificate of Achievement
Ts hereby awarded to:

GEORGE AUSTIN

for successful conspletion of the
2013 Riordan MBA Fellows Program

ota LAGI Kota)

 

 

Richard J. Rordan WititaenG. Ouchi, Ph.D, Roxanne Mendes:

Sanford & Demy Sigoloff Chair in Corporate Renewal Excentive- Director

Former Mayor of Los Angeles
CwFounder of The Riorday Programs ‘The Riordan Programs

 

 

Th)

https://drive.g oogle.convdrive/recent
4/31/2020 Case 3:20-cv-00800-JCS osbleyasWOesUsdc-ofrileaheeer ag Page 25 of 47

eth AT&T LTE 10:00 AM @ $ 54% =)
& mail-attachment.googleusercontent.com

 

 

 

2012-13
CALIFORNIA SENATE FELLOWS

About you
Name: George Austin

Hometown: Sanya

Hobbies/interests: Basketball, Golf, Boxing, Cooking,
Kayaking, Travel

Favorite book(s)/movie(s)/TV show(s}/music: Finding
Forester, Goodwill Hunting, Godfather Trilogy, Coming to
America, The Golden Child, Batman Begins, Dark Knight, Dark
Knight Rises, Hoop Dreams, Above the Rim, Wedding
Crashers, Lord of the Rings.1 & 2, Matrix 1 & 2, Ray, Hangover

The West Wing, Doug, Bloomberg Enterprise, Charlle Rose, The Mentor, Bloomberg Game
Changers, Cosby Show, The Wire, Martin

Gospel, R & 8, Hip-Hop, Country
The Alchemist, Purpose Driven Life, Autobiography of Malcolm X, Developing the Leader
Within — John C. Maxwell, How to Win Friends and Influence People Dale Carnegie, Think

and Grow Rich Napoleon Hill, 7 Habits of Highly Effective People -

Birthday: April 12

3 strange/unique but interesting facts about you:
1, Up untill was sixteen my shoes size was always 1 or 2 sizes larger than my age (Le at
twelve years old | wore a size fourteen) :
2. In one day | met Oprah Winfrey, Prince, Usher, Anthony Hamilton and Barack
Obama :
3. {'ve fived in four states

/ Education
College/University: University of California, Berkeley

Degree: BA
Major: Sociology

Advanced degrees: Georgetown Law School- JO (deferred, begin 2013)

 

 

 

 

2012-13
CALIFORNIA SENATE FELLOWS

Goals & Work/Relevant Exparience
Activities or Work Exparience after College:
* Riordan MBA Fellows Anderson School of Business (UCLA)
+ Chartered Financial Analyst Level 1 Candidate December 2012
« Chartered Financial Analyst Society Scholarship Recipient
* HAAS School of Business, Arts, Science & Engineering Program (Berkeley)

Occupational Goals/Interests: Business/ Law/Entrepreneurship/Finance/Education

Policy Interests: Economy, Finance, Appropriations, Energy, Transportation, Economic
Development, Trade (International and Domestic), Tax, Banking, Insurance

 

 

https://drive.g oogle.cornvdrive/recent
4/31/2020 Case 3:20-cv-00800-JCS

 

https://drive.g oogle.convdrive/recent

inooeMoerrb4i544648BC ORI IW2OD Page 26 of 47

WH
2/3/2020 nt and Include in Complaint) Fwd: Kronos Maintenance

i
Tt

 

Exh | b it A George Austin <gaustin0O7@gmail.com>

 

(Print and Include in Complaint) Fwd: Kronos Maintenance
1 message

 

_
o George Austin <gaustin0?7@gmail.com> Sun, Feb 2, 2020 at 4:34 PM

7

N

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page

To: George Austin <gaustin07@gmail.com>

Forwarded message -—-—-
From: George Austin [C] <geaustin@tesla.com>
Date: Friday, November 15, 2019
Subject: Re: Kronos Maintenance
To: IT Answers <itanswers @tesla.com>
Cc: Armando Rodriguez <arodriguez@tesla.com>, Steve Andersen <standersen@tesla.com>, Elisa Lopez-Minera <elopezminera@tesla.com>, Daniel Garcia
<danigarcia@tesla.com>

Good Afternoon, [T Answers
| wrote this message to Armando (cc’d here), but haven’t heard back, yet, so | figured | should reach out to you as well.

| hope this finds you phenomenally well and blessed (as am }).

(Armando) mentioned reaching out in case there was any issues around pay - | remembered there were some discrepancies | wanted to look further into, and double check
accuracy.

How do I log into Kronos - is the system down or am | approaching through the wrong link (below)?
https://tesla.kronos.net/wfic/applications/navigator/Navigator.do

Thank you,

George J. Austin, esq. (TBA).

Lead Attorney/Advocate (and Recipient of Financial Award) Multibillion Dollar Privacy/Publicity/Torts Lawsuit, (In Progress 9th Circuit -Oakland/SF).
Georgetown Law School, Washington DC (3L)

(ML4T) Management Leadership 4 Tomorrow, MBA Prep Fellow (In Progress) -Founded in Harvard Business School)

Uc Berkeley, Undergraduate Alum ,

California State Senate, Consultant/Capital Fellow/Senate Fellow, Winner, Alum (Top 10 out of 821 according to Forbes; Vault).

UCLA Riordan MBA Fellow, Alum

Housing Commissioner, and Finance Committee Member, Bay Area Housing Commission

 

https://mail.g oogle.com/mail/u/07ik= 8f8b54061 b&view=pt&search=all&permthid=thread-a% 3Ammiai-r- 1214616093000705106&simpl=msg-f%3A 1657473644 148592275 . 4/2
2/3/2020

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 28 of 47

From: IT Answers <itanswers @tesla.com>
Sent: Wednesday, October 30, 2019 1:25:11 PM
Subject: Kronos Maintenance

Gmail - (Print and Include in Complaint) Fwd: Kronos Maintenance

T=S5Lnm IT ANSWERS

 

IT Notice - Kronos Maintenance
Affected System(s): Kronos (https://tesla.kronos.net)

Affected Users: All Kronos users

Details: IT will be performing maintenance on Kronos during the below timeframes. The
Kronos application, timecard access and time off request features will be intermittently

unavailable during the 4-hour maintenance window.

“Time Clocks will not be affected by this activity, please continue to Punch

In/Punch Out.

Maintenance Date and Duration:

Location Local Date
. Start: Friday, November 14
North America End: Saturday, November 2
Start: Saturday, November 2
APAC End: Saturday, November 2
EMEA Start: Saturday, November 2

End: Saturday, November 2

Local Time
9:00PM
1:00AM
12:00PM
4:00PM
5:00AM
9:00AM

Time Zone
PDT

CST

CET

 

Tanswers.tesla.com | +1 650-681-5555

https://mail.g oogle.con/mail/w/07ik=8f8b54061 b&view=pt&search=all&permthid=thread-a%3Ammiai-r-1214616093000705106&simpl=msg-f%3A1657473644148592275

2/2
 

2/3/2020 Fwd: Kronos Follow Up & Thank you for positive feedback

a Gmail Exh i b it B George Austin <gaustinO7@gmail.com>

 

 

(Print and Include in Complaint) Fwd: Kronos Follow Up & Thank you for positive feedback
X 1 message
st

_
o George Austin <gaustin07@gmail.com> Sun, Feb 2, 2020 at 4:32 PM

q@| To: George Austin <gaustin07@gmail.com>

9

 

-----— Forwarded message —
From: George Austin [C] <geaustin@tesla.com>

Date: Friday, December 27, 2019

Subject: Re: Kronos Follow Up & Thank you for positive feedback

To: Jose Mendiola <jomendciola@tesla.com>, Steve Andersen <standersen@tesla.com>
Cc: Bert Bruggeman <bbruggeman@tesla.com>, Joseph Genson <jogenson@tesla.com>

Good Morning, Jose
| hope this finds you phenomenally well and blessed beyond measure (as am ]).
Thank you for the follow up, reassurance, positive feedback on work performance, and conversation/explanation.

Were you able to find out how to make notation on Kronos so that it’s clear that those days were not missed, and were indeed worked (or instructed not to come in by
leadership - see attached)?

| want to make sure that the Kronos accurately reflects perfect attendance and one excused/justified absence due to illness, for purposes of accuracy, promotions, and
drawings/raffles, or competitions, etc.

Regarding the volunteer dates, thank you and they were all prescheduled, and pre-approved, from the respective AM, was | given full credit for (over)time worked as well?
Is there a link with the pay policies just so | can make sure and better familiarize myself, and hopefully have less questions?

Also, how does the conversion process normally work? When conversing with my recruiter for Tesla she asked some good questions about that process that | wasn’t fully sure
how to answer?

Lastly, is there anything in particular beyond the email for volunteer time with deliveries needed beyond email for addition/credit in my timesheet/Kronos?

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page

Thank you,

George J. Austin, esq. (TBA).

Lead Attomey/Advocate, (and Recipient of Financial Award - when I win) Multi-billion Dollar Lawsuit, (In Progress 9th Circuit -Oakland/SF).
Georgetown Law School, Washington DC (3L, on sabbatical).
(ML4T) Management Leadership 4 Tomorrow, MBA Prep Fellow (In Progress) -Founded in Harvard Business School)

https://mail.g oogle.com/mail/u/07ik=8f8b54061b&view= pt&search=all&permthid=thread-a%3Ammiai-r-3642472191811536515&simpl=msg ~£%3A1657473561558805705 1/10
2/3/2020 Gmail - (Print and Include in Complaint) Fwd: Kronos Follow Up & Thank you for positive feedback

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 30 of 47

UC Berkeley, Undergraduate Alum

California State Senate, Consultant/Capital Fellow/Senate Fellow, Winner, Alum (Top 10 out of 821 according to Forbes; Vault).
UCLA Riordan MBA Fellow, Alum

NAACP, National Representative, Youth & College, Alum

NAACP Local President, Youth & College, Alum

UC Berkeley Admissions Committee, Alum

Housing Commissioner & Finance Committee Member, Bay Area, California, Alum

Founder, Stiles Hail Intern Program with Morrison & Foerster Law Firm, San Francisco, CA

Director, & Consultant, Managed 13 direct reports, and 100+ volunteers, Stiles Hall's Experience Berkeley, Alum

UCLA Law Fellow, Alum

Excuse change in font, errors, duplicates, and typos, sent from mobile device

 

From: Jose Mendiola <jomendiola@tesla.com>

Sent: Sunday, December 15, 2019 5:49:23 AM

To: George Austin [C] <geaustin@tesla.com>; Steve Andersen <standersen@tesla.com>
Subject: RE: Kronos

George,

| have now been handed your Kronos timecard. Let’s discuss these at the desk.

The unscheduled dates, including volunteer dates, will not count against you. At the moment there are numerous associated with incorrect scheduled work times | am working

to adjust them all.

Regarding the time punched late out, each supervisor goes through their teams Kronos and either makes a note on an extremely late out or marks it as excused.

As for dates mentioned, | can answer some questions at the desk while we search. Although most of these dates are beyond our previous approved timecards. If we do find any

issues or discrepancies we can follow up with your agency.

Below | have answered a few of your concerns in red.

However | see there are four (4) on Kronos - (7/22, 7/23, 7/26, 9/1)

The first two dates | in fact worked (7/22, 7/23) - was | credited with the right pay for those hours worked in training?

https://mail.g oogle.corvmail/u/07ik=8f8b54061 b&v ew= pt&search=all &permthid=thread-a%3Ammiai-r-3642472191811536515&simpl=msg-f%3A 1657473561558805705

2/10
2/3/2020 Gmail - (Print and Include in Complaint) Fwd: Kronos Follow Up & Thank you for positive feedback

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 31 of 47

The next two dates | was told | wasn't supposed to work - the first was an off day after training ended (7/26), and the second (9/1) Mozell and Daniel said we were off after |
double checked with them (see attached message)? Was there an error in the system?

On 7/24 - It shows missed punch? (Not sure if that was a technical or some other issue, but was | paid the correct amount for the work day)?

On 8/21 was the only day | missed due to illness - | believe it shows as an excused absence, but want to double check that there are no issues there either.

On 9/1 shows unexcused, but Mozell, and Daniel, confirmed via text that we were off that day? - see attached

On 9/27 & 9/28 - is the information, correct? - |! can't fully tell it seems like there might be some errors there, but can't fully tell from the formatting?

9/15 & 9/30 need to be corrected. - It says late in, but had a conversation with Mozell about that should have corrected. ['ve Never been late - the only time that was an issue is
because J thought we had a 5 minute grace period (6:25-6:30) to punch in, because ! was told we did, and we punched out at 30 after. However once Mozell explained
differently | always came on, or before 25 after (and he said he would correct the previous - { see two that were either electronic errors or didn't receive correction).

This is correct and you have not been considered late.

Punch-card, Tech issue, on 12/10/19 - | know punched in and out on time, per usual, but for whatever reason it didn't register.
| would need a follow up email specifically explaining these missing punches, please.

Just to clarify - from my understanding I shouldn't have any issues. I've never had an altercation or argument, and went out of my way to avoid, or solve proactively, even any
situation that could be perceived as such. I've never had any relationships with anyone | work with other than a professional one, intentionally, because I've observed how
‘messy’ that can get.

| appreciate your honesty, To my knowledge you have been a cordial and professional team member.

I can't tell fully from the system here, but what is my accumulated time off? I don't see a number?

Also, to double check - {| won't start earning PTO until switching status, correct? Correct

hitps://mail.google.com/mail/u/07ik=8f8b54061b&view=pt&search=all&permthid=thread-a%3Ammiai-r-3642472191811536515&simpl=msg-f%3A1657473561558805705 3/10
2/3/2020 Gmail - (Print and Include in Complaint) Fwd: Kronos Follow Up & Thank you for positive feedback

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 32 of 47

On a slightly different note - My leg/knee is still a bit sore from injury at work on 11/28, and the pain level has somewhat increased so am going back to ask them to set up an
xray, this week, so that | can make sure there's been no other undetected injury that could cause long term harm. My calf muscle tightens up periodically from a basketball
injury when I was younger (I tore my calf muscle from over-training via plyometrics/explosive exersizes), and learned from that experience to ensure proper examination,
diagnosis and recovery.

Lastly, I will still need an amended station rotation schedule, where | can sit to take pressure of the knee as the doctor recommended, similar to present, until fully healed and
cleared.

We will still keep accommodating for your work status.

From: George Austin [C] <geaustin@tesla.com>

Sent: Sunday, December 15, 2019 3:26 AM

To: Steve Andersen <standersen@tesla.com>; Bert Bruggeman <bbruggeman@tesla.com>

Cc: Daniel Garcia <danigarcia@tesla.com>; Jose Mendiola <jomendiola@tesla.com>; Joseph Genson <jogenson@tesla.com>; Armando Rodriguez <arodriguez@tesla.com>
Subject: Re: Kronos

Good Evening/Morning, Steve

l appreciate your response, and followed up with you as you asked.

Which is the lowest possible level (so | can most effectively solve the issue at hand)?

l included Bert (and others included here) because | had previously discussed different aspects with them, or assumed they should know.
Is there a way for you to correct those errors directly, or should | email the Kronos folk, too (Wa there message option)?

Thank you,

George J. Austin, esq. (TBA).

Lead Attorney/Advocate, (and Recipient of Financial Award - when | win) Multi-billion Dollar Lawsuit, (In Progress 9th Circuit -Oakland/SF).
Georgetown Law School, Washington DC (3L, on sabbatical).

(ML4T) Management Leadership 4 Tomorrow, MBA Prep Fellow (In Progress) -Founded in Harvard Business School)

UC Berkeley, Undergraduate Alum

California State Senate, Consultant/Capital Fellow/Senate Fellow, Winner, Alum (Top 10 out of 821 according to Forbes; Vault).
UCLA Riordan MBA Fellow, Alum

NAACP, National Representative, Youth & College, Alum

NAACP Local President, Youth & College, Alum

UC Berkeley Admissions Committee, Alum

Housing Commissioner & Finance Committee Member, Bay Area, Califomia, Alum

Founder, Stiles Hall intern Program with Morrison & Foerster Law Firm, San Francisco, CA

https://mail.g oogle.conV/mail/u/0?ik=88b54061b&Vew=pt&search=ail &permthid=thread-a%3Ammiai-r-3642472191811536515&simpl=msg-f%3A1657473561558805705

4/10
Case 3:20-cv-00800-

(Print OG in Rossum BM test Filed MPRA RisshAWeer Wahiay

 

 

 

 

2/3/2020 Gmail -

Check # Check Date Gross
80031370 1/24/2020 $504.84
80030470 1/17/2020 $1,229.02
80029061 1/10/2020 $679.67
80027555 1/3/2020 $1,264.87
3483327 12/27/2019 $760.24
3481515 12/20/2019 $1,016.26
3479632 12/13/2019 $762.43
3477680 12/6/2019 $1,329.76
3475783 11/29/2019 $760.86
3473963 11/22/2019 $1,266.44
3472169 11/15/2019 $1,260.79
3470356 11/8/2019 $1,369.89
3468641 11/1/2019 $1,012.19
3466956 10/25/2019 $1,018.77
3465293 10/18/2019 $759.61
3463675 10/11/2019 $1,627.59
3462133 10/4/2019 $1,636.99
3460522 9/27/2019 $1,020.34
3458862 9/20/2019 $756.48
3457097 9/13/2019 $1,018.46
3455464 9/6/2019 $506.72
3453745 8/30/2019 $1,017.83
3452073 8/23/2019 $764.00
3450389 8/16/2019 $765.57
3448783 8/9/2019 $761.81
3447193 8/2/2019 $1,277.09
Thank you,

George J. Austin, esq. (TBA).

https://mail.g oogle.com/mall/u/07Ik= 8f8b54061 b&vew=pt&search= all&permthid=thread-a%3Ammial-r688861451 075278078&simpl=msg-f%3A165747277884983...

STOCKTON

2/2
 

 

—

 

 

2/3/2020 Gre oervisor, Re: Safety Improvement Question & Suggestion
~~ GC nail Exh | b It E George Austin <gaustinO?@gmail.com>
~ (Print & Include Complaint) Fwd: Cl Checks & Mozell, previous supervisor, Re: Safety Improvement Question
& Suggestion
1 message
George Austin <gaustinO?/@gmail.com> Sun, Feb 2, 2020 at 4:36 PM

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 34 of 4

To: George Austin <gaustin0?7@gmail.com>

no -- Forwarded message ----------

From: George Austin <gaustin0O7@gmail.com>

Date: Thursday, January 16, 2020

Subject: Cl Checks & Mozell, previous supervisor, Re: Safety Improvement Question & Suggestion

To: ilangtry@tesla.com, ajanevska@tesla.com, jesiron@tesla.com

Cc: Jose Mendiola <jomendiola@tesla.com>, Joseph Genson <jogenson@tesla.com>, Steve Andersen <standersen@tesla.com>, Daniel Garcia
<danigarcia@tesla.com>, Freddy Rivera <frivera@tesla.com>, Jerome Guillen <jerome@tesla.com>, Brandie To <bto@tesla.com>, woodard@tesla.com

Good Evening, Safety & Cl Team

| hope this finds you phenomenally well, and blessed beyond measure (as am |).

I checked in with my previous supervisor about a few things including seeing me lead and complete a previous Cl (the original idea for the sharp edge guards with
very limited material, and support) for which | was denied credit (already completed). See attached, as | may need to sue due to a variety of issues (not just that)
including wage theft, sabotage, hostile work environment, and retaliation, etc. (see attached).

Is there a way you can confirm that my Cls were submitted (at the Supervisor level), about 16, and accepted (See attached)?

I'm having some IT trouble at present but would like to check with you directly?

If you cannot directly check can you refer to an email who can?

Thank you,

George J. Austin, esq. (TBA).

On Saturday, January 11, 2020, George Austin [C] <geaustin@tesla.com> wrote:
: Good Evening, Safety Team

| hope this finds you phenomenally well and blessed beyond measure (as am 1).

https://mail.g oogle.com/mail/u/07ik= 8f8b54061 b&view=pt&search=all&permthid=thread-a%3Ammi ai-r4295772747301163298&simpl=msg -f%3A 1657473825709068637

4/5
2/3/2020 Gmail - (Print & Include Complaint) Fwd: Cl Checks & Mozell, previous supervisor, Re: Safety mprovement Question & Suggestion

| have another idea to potentially improve the safety in this zone as a continuous improvement.
Due to an injury at work I've been primarily stationed at RSP1 LH. While here I've noticed many things one of which is a safety and fire hazard, potentially.

: While the welding process happens at this station fairly routinely sparks will fly out of the open areas hot and far enough to burn or potentially create a fire
‘ hazard given the right combination of circumstances/materials.

[ve also previously observed this at Station 270 Left hand side.

| Are you the persons | should contact to expand the protective shields/curtains on some areas, but not others (see pictures attached)?

. Also, not sure if those alone would cover the risks of fire injury, etc., or if the masks that are used at 110 would also be a helpful addition?
: What’s the best way to make that happen?

Thank you,

George J. Austin,

 

From: George Austin [C] <geaustin@tesla.com>

; Sent: Sunday, December 29, 2019 4:47:26 AM

: To: lan Langtry <ilangtry@tesla.com>; Aleksandra Janevska <ajanevska@tesla.com>; Jessica Siron <jesiron@tesla.com>

| Cc: Jose Mendiola <jomendicla@tesla.com>; Joseph Genson <jogenson@tesla.com>; Steve Andersen <standersen@tesla.com>; Fred Bumagat
: <fbumagat@tesla.com>; Daniel Garcia <danigarcia@tesla.com>; Bert Bruggeman <bbruggeman@tesla.com>

_ Subject: Re: Safety Improvement Question & Suggestion

| Good evening, Aleks, lan, and Jessica

Thank you for your swift and welcoming/open reply. You are appreciated.

I

' |can share my thoughts in writing 1st and then if you think it would be advantageous - It would be great to meet with you.

| [had four fairly basic suggestions derived from observations and conversations with team members, and some from my own pains, bumps and bruises.

| know there are probably several other opportunities for improvement, but here are a quick four that | observed.

‘ www.forbes.com/sites/alanohnsman/2019/03/01/tesla-safety-violations-dwarf-big-us-auto-plants-in-aftermath-ofmusks-model-3-push/amp/

 

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 35 of 47

| Safety notes:

|

/7f1] {tt would appear something to smooth & cover Raised bolts or surfaces could help prevent trip and falls (or other injuries). Right now it is fairly easy to

| misjudge and potentially trip over those raised areas (I've personally done so a couple times). Especially with such a hard surface falling, on hard concrete, can
_ potentially cause major damage/injuries. Jose (cc’d here) & | previously discussed (see attached photos)

/-[2]A covering for sharp protruding corners particularly on the large cubes used to hold parts in the subassembly areas could help prevent injured lower
https://mail.g oogle.corm/mail/u/07ik= 818654061 b&view= pt&search=all &permthid=thread-a%3Ammiai-r4295772747301163298&simpl=msg-f%3A1657473825709068637 2p
2/3/2020

Gmail - (Print & Include Complaint) Fwd: Cl Checks & Mozell, previous supervisor, Re: Safety Improvement Question & Suggestion

_ extremities. I've personally tried creating various ways to cover with tape, styrofoam & rubbery substances, but none seemed quite perfect with the materials
- available. It would seem some type of sleeve to cover and cushion could protect legs & knees from injury while walking by. - leg injuries account for..etc - | saw
- a few team members also attempt to solve this problem with available materials including Fred B. (Cc’d here) by trying to put (see attached photos)

-[ 3] Cushioned mats at each loading station to help take pressure off joints, knees, & feet. Constantly standing and moving on hard surface can prematurely

_ wear down the joints and protective covering for the body (causing injury). The cushion can potentially preserve longevity and health of workers for better and

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 36 of 47

 

' more quality/highly trained output (with potentially less need for turnover/medical leave/workers comp for health reasons. (see attached photo)

_-[4] Perhaps amended rules on standing sitting ratio to maximize productivity and longevity health-wise to be more in accord with ergonomic best practices.
| My understanding of the policy is one is generally required to stand when not on breaks unless injured. This should potentially be adapted to help prevent

issues like plantar fasciitis & lower body ailments from developing.- (See link for description of problem & potential solutions - https:/Awww.ccohs.ca/oshanswer
s/ergonomics/standing/standing_basic.htm! )

Also, as a quick aside do you know if the Tesla Health Center has an email?

| Excuse the quick bullet points, but wanted to get a response to you quickly and thoughtfully.
' What are your thoughts?

Thank you,

' George J. Austin, esq. (TBA).

. Lead Attorney/Advocate, (and Recipient of Financial Award - when | win) Multi-billion Dollar Lawsuit, (In Progress 9th Circuit -Oakland/SF).
- Georgetown Law School, Washington DC (3L, on sabbatical).

(ML4T) Management Leadership 4 Tomorrow, MBA Prep Fellow (In Progress) -Founded in Harvard Business School) UC Berkeley, Undergraduate Alum California

' State Senate, Consultant/Capital Fellow/Senate Fellow, Winner, Alum (Top 10 out of 821 according to Forbes; Vault).

UCLA Riordan MBA Fellow, Alum

NAACP, National Representative, Youth & College, Alum NAACP Local President, Youth & College, Alum UC Berkeley Admissions Committee, Alum Housing
Commissioner & Finance Committee Member, Bay Area, California, Alum Founder, Stiles Hall Intern Program with Morrison & Foerster Law Firm, San
Francisco, CA Director, & Consultant, Managed 13 direct reports, and 100+ volunteers, Stiles Hall's Experience Berkeley, Alum UCLA Law Fellow, Alum

Excuse change in font, errors, duplicates, and typos, sent from mobile device,

 

From: lan Langtry <ilangtry@tesla.com>
Sent: Friday, December 27, 2019 7:13:02 AM
To: George Austin [C] <geaustin@tesla.com>; Aleksandra Janevska <ajanevska@tesla:com>; Jessica Siron <jesiron@tesla.com>

‘ Cc: Jose Mendiola <jomendicla@tesla.com>; Joseph Genson <jogenson@tesla.com>; Steve Andersen <standersen@tesla.com>

Subject: Re: Safety Improvement Question & Suggestion

Moving others to bec
+ Aleks and Jessica

. George, thanks for reaching out. I've added the EHS personnel directly supporting BIW. We would like to hear the safety suggestions you may have.

https://mail.g oog!e.conYmail/u/07ik=8f8b5406 1b&View=pt&search=all&permthid=thread-a%3Ammiai-r4295772747301163298&simpl=msg -f%3A 1657473825709068637 3/5
2/3/2020 Gmail - (Print & Include Complaint) Fwd: C! Checks & Mozell, previous supervisor, Re: Safety Improvement Question & Suggestion

: tan

- > On Dec 27, 2019, at 6:25 AM, George Austin [C] <geaustin@tesla.com> wrote:

>

_ > Good morning, Tesla Safety

[>

: > wasn’t sure which was the best email to send to, but have a safety question(s) & suggestion(s) that can potentially help preserve workers optimum health,
_ and save Tesla money as well.

>

i

, > The suggestion may be applicable elsewhere too, but had zone 4 in mind.
[>

| > Thank you,

i>

| > George J. Austin, esq. (TBA).

 

6 attachments

    

6EBF 4420-1 B4A~4D8F-B127-4D56794AB88E.png
389K

 

01835B3D-9760-4A57-97C0-D27AD1E2917D.png
285K

 

 

 

67E2ACC3-3BE3-4D99-A2F B-8E7F3AA107EE.png
306K

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 37 of 47

~ “httos://mail.goog le.corm/mail/u/0?ik= 8f8b54061 b&view= pt&search=all&permthid=thread-a%3Ammiai-r42957727473011632988simpl=msg-f%3A1657473825709068637 45
2/3/2020 Grail - (Print & Include Complaint) Fwd: Ci Checks & Mozell, previous supervisor, Re: Safety improvement Question & Suggestion

 

 

 

 

921B1AF1-4331-4478-A8BD-82D6DEE998DA. png
354K

5621E594-E23D-4981-ADA9-9E1A6DC836B7.png
379K

 

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 38 of 47

: 677K

 

https://mail.g oogle.convmail/u/07ik=8f8b54061 b&view=pt&search=all &permthid=thread-a%3Ammiai-r4295772747301163298&simpl=msg~f%3A1657473825709068637

5/5
2/3/2020 Gmai(e @B@ aad BQ-CV-O0800-JCS Document 1 Filed 02/OSve&on) Rage, 82omfli¢hients, Educational Bac...

. | ‘Cimaill Exh l bit F George Austin <gaustin07@gmail.com>

 

re |
(Print and Include in Complaint) Fwd: Vince Woodard, Sr. HR Manager - Tesla -

(Conversion) Resume, Accomplishments, Educational Background
1 message

George Austin <gaustin07@gmail.com> Sun, Feb 2, 2020 at 4:27 PM
To: George Austin <gaustin07@gmail.com>

woreencees Forwarded message ----------

From: George Austin [C] <geaustin@tesla.com>

Date: Tuesday, January 14, 2020

Subject: Vince Woodard, Sr. HR Manager - Tesla - (Conversion) Resume, Accomplishments, Educational Background
To: Vincent Woodard <woodard@tesla.com>

Cc: Brandie To <bto@tesla.com>

Good Morning, Vince (Or as you may prefer, Mr. Woodard).
{ hope this finds you phenomenally well and blessed beyond measure (as am |).

You are much appreciated.

| sent a similar email to Freddy (below), in preparation for a future meeting with him regarding the same topic (Conversion & HR
issues), that may end up not being necessary depending on our timeline.

A fairly recent resume is attached with a caveat that some of my writings and projects have been put on hold due to other
obligations taking precedent. In addition to the resume a few documents are also attached to provide context of the information
included. I've earned & been blessed with some things early in my life that have opened my mind, and affirmed my highest

aspirations.
Below are some brief highlights:

~[] Admitted to every undergraduate institution | applied to with an A average, (all top-tier) chose University of California, Berkeley
(#1 Public Institution in the World) and did well, and graduated from there.

- [ ] Published author in college level textbook as well as multiple other works (See attached)

- [] Wrote multiple official analysis ultimately affecting 40 million people and policy in the area of Governance & Finance in & for
the State Of California (housed here http://leginfo.legisiature.ca.gov)

- [ ] Director - Managed 13 direct reports & 100 volunteers with a Quarter Million Dollar Budget, (https://www.berkeley.edu/news
{berkeleyan/2009/03/04_Stiles.shtml)

- [] Applied super late in the law school application cycle and was still accepted, and awarded high scholarship packages to
various top tier law schools. Applied after deadline and was still Waitlisted at Harvard Law even though they do not accept
applications after the deadline

- [] Chose Georgetown Law because they were willing to defer my offer and hold my seat for a year while | accepted an offer from
the California Senate/Senate Fellows Program/Capital Fellows Top 10 out of 821 according to Vault & Forbes (see attached - |
accepted the offer, but declined the intervew as | had too busy at the tine www.recordnet.com/article/2012
0908/A_NEWS/209080325% 3ftemplate=ampart) ;

- [ ] Georgetown in my last year of Law School 3L, on sabbatical/leave for lawsuit (Top 14 world wide) - see attached brochure &
student ID (http://contact.georgetown.edu/vew/ga406/#

- [ ] National Representative National Association for the Advancement Of Colored People & Local President Youth & College
Division(See Attached Photos)

- [] Housing Commissioner Bay Area City

-[ ] Lead attorney Multi-billion Dollar lawsuit. Has already been approved and claims validated by Harvard Trained Federal Judge,
sence completed, and currently in progress toward Victory in 9th Circuit.

I'll draft a separate email regarding the skills, positive feedback, and leadership utilized in my role here at Tesla with supporting
documents.

Not sure if the separate email was delivered addressing this when it first transpired, but unfortunately both Jose (Supervisor) and

httos://mail.g oog le.convmail/u/07ik= 8f8b5406 1 b&view=pt&search=all&permthid=thread-a%3Ammiai-r-839125736759237434 1 &simpl=msg -f%3A 1657473218490... 1/6
2/3/2020 Gmail SEAR Gren ee ERR Mad mse WoSASH! DER bnader FEO ZOO) ReAGLEngOnGibthénts, Educational Bac...

Steve (Associate Manager) just tried to lie to my face combined with an intimidation tactic which is part of a larger problematic, and
legally liable, pattern of behaviors I'll address fully in the HR question email (issues that potentially include hostile work
environment, wage theft, and attempted career sabotage, as well as others, unfortunately)

| will also send an email specifically addressing my accomplishments in my current role.

Did you need any more information from professional & educational background?

Thank you,

George J. Austin, esq. (TBA).

Excuse any duplicates or errors sent from mobile device

 

From: George Austin [C] <geaustin@tesla.com>

Sent: Wednesday, January 8, 2020 4:34:42 AM

To: Freddy Rivera <frivera@tesla.com>

Cc: Steve Andersen <standersen@tesla.com>; Danny Sakar <dsakar@tesla.com>; Juan Martinez <juamartinez@tesla.com>
Subject: Freddy Rivera - Resume, Accomplishments, Educational Background

Good Morning, Freddy
| hope this finds you phenomenally well and blessed beyond measure (as am |).

A fairly recent resume is attached with a caveat that some of my writings and projects have been put on hold due to other
obligations taking precedent. In addition to the resume a few documents are also attached to provide context of the information
included. I’ve earned & been blessed with some things early in my life that have opened my mind, and affirmed my highest
aspirations.

Below are some brief highlights:

- [] Admitted to every undergraduate institution | applied to with an A average, (all top-tier) chose University of California, Berkeley
(#1 Public Institution in the World) and did well

- [ ] Published author in college level textbook as well as multiple other works (See attached)

- [] Wrote multiple official analysis ultimately affecting 40 million peaple and policy in the area of Governance & Finance in & for
the State Of California (housed here http://leginfo.legislature.ca.gov)

- [ ] Director - Managed 13 direct reports & 100 volunteers with a Quarter Million Dollar Budget, (https://www.berkeley.edu/news
/berkeleyan/2009/03/04_Stiles.shtml)

- [] Applied super late in the law school application cycle and was still accepted, and awarded high scholarship packages to
various top tier law schools. Applied after deadline and was still Waitlisted at Harvard Law even though they do not accept
applications after the deadline

- [] Chose Georgetown Law because they were willing to defer my offer and hold my seat for a year while | accepted an offer from
the California Senate/Senate Fellows Program/Capital Fellows Top 10 out of 821 according to Vault & Forbes (see attached - |
accepted the offer, but declined the interview as | had too busy at the tine www.recordnet.com/article/2012
0908/A_NEWS/209080325% 3ftemplate=ampart<http://www.recordnet.com/article/20120908/A_NEWS/

209080325% 3ftemplate=ampart>)

- [ ] Georgetown in my last year of Law School 3L, on sabbatical/leave for lawsuit (Top 14 world wide) - see attached brochure &
student ID (http://contact.georgetown.edu/vew/ga406/#

- [ ] National Representative National Association for the Advancement Of Colored People & Local President Youth & College
Divsion(See Attached Photos)

- [ ] Housing Commissioner Bay Area City

-[] Lead attorney Multi-billion Dollar lawsuit. Has already been approved and claims validated by Harvard Trained Federal Judge,
service completed, and currently in progress toward Victory in 9th Circuit.

T'll draft a separate email regarding the skills, positive feedback, and leadership utilized in my role here at Tesla with supporting
documents.

Did you need any more information from professional & educational background?
Thank you,
George J. Austin, esq. (TBA).

https://mail.google.cor/mail/w/07ik=818b54061 b&vew=pt&search= all&permthid=thread-a%3Ammiai-r-8391257367592374341&simpi=msg-f%3A1657473218490... 2/6
2/3/2020 Gmail ({Rrénbarg Inelyde-ip Qomntant Eyeeaice Pasdectrsert Manan @ Festa 2 (Opgyepgipn) Prayye Aggoreplishr7ents, Educational Bac...

Excuse any duplicates or errors sent from mobile device

 

31 attachments

 

B8B5DA6B-7A10-4491-A459-E2C977DF 839A. jpeg
233K

 

 

 

 

B00C37BD-DEAB-4D5F-8161-05A2BB1FE17E.jpeg
67K

 

[= D4501122-5357-42E5-9297-BA697033EC21.jpeg
“ 47AK

D0893D0E-3251-4C2E-B7E3-F 3DDBDD06294. jpeg
373K

B80D421A-CEFC-4FA9-A25B-124B678ED608. png
235K

. E6260FE9-0A72-431C-957A-D32F6BF2DDCD.jpeg
103K

 

0262F896-700C-4D1F-B626-25C85CBF1548.png
2877K

https://mail.google.convmail/u/0?ik= 8f8b5406 1b&view=pt&search=all&permthid=thread-a%3Ammiai-r-8391257367592374341 &simpl=msg -1%3A165747321 8490...

3/6
2/3/2020 Gmail CBSE nP re MY CORERAndGrnce WOSAGH SGA Menadeal leaghiO2LQR42(eh) HeaGeatcenpishhnénts, Educational Bac...

  
   

0527767D-DFE4-4F39-B867-9D9AABDB90E0.jpeg
483K

 

7, BDE21FFC-DE30-4170-8F77-E9D9DABB37F8.jpeg
ba 475K

C413B5D1-9A12-4391-8067-E74A9658F 32A.jpeg
41K

 

fs 18596B82-3781-481E-893A-7E7526B115D0.png
4 O912K

[7s 93EF758B-E110-44CB-9E8E-E1D8A719C2E0,jpeg
I 97 25K

   
  
 

97B5A19E-98D9-4679-B126-C16D5BC2345C. png
2243K

__ | EFBC1ED9-7786-49DD-9633-5F 9BABCAGAS8.png
433K

61FED198-0474-47F9-8229-93061D72EB5C. png
516K

https://mail.g oogle.com/mail/u/0?ik=8f8b54061 b&vew= pt&search=all&permthid=thread-a%3Ammial-r-8391257367592374341 &simpl=msg-f%3A1657473218490... 4/6
euieven Neremane Qe bunant

Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 43 of 47

~~ G mr all Exh | b it G George Austin <gaustin07@gmail.com>
a uy ep

 

(Print & Include i in ( . juiry about Tesla (Publicly Traded
TSLA)/Balance Staffing/MVP Personnel (Contractors) - Whistle-blower Ombudsman (WPA)

1 Message

George Austin <gaustin07@gmail. com> Sun, Feb 2, 2020 at 4:16 PM
To: George Austin <gaustin07@gmail.com>

-~------ Forwarded message ---------

From: George Austin <gaustinO7@gmail.com>

Date: Friday, January 31, 2020

Subject: Whistleblower Violations Inquiry about Tesla (Publicly Traded TSLA)Balance Staffing/MVP Personnel (Contractors) - Whistle-blower

Ombudsman (WPA)
To: DSimpson@ecpsc.gov, CPSCIG@cpsc.gov

Good Morning, WPA
[hope this email finds you phenomenally well, and blessed beyond measure (as am |).

[have some questions/inquires regarding recent behavior I experienced from Tesla in conjunction with their contractor staffing agencies (Balance Staffing/M VP
Personnel Staffing) incurring magnified legal liability, and practicing retaliation against protected activities (i.e. whistle-blowing). In response to making the company
aware, all the way up to the CEO, of practices that could result in liability for them due to their behaviors identified as wage theft, unsafe practices, creating a hostile
environment, sabotaging upward career mobility, | appear to be retaliated against with workplace defamation per se, and potentially wrongful termination. The

particular violation played out as:

a) workplace defamation resulting in potential wrongful termination on an $60-$100k a year job opportunity, company ownership through
standard pay and incentive opportunities,

b) wrongful termination based on false & defaming premises

c) wage theft in a variety of ways and

d) retaliation, hostile work environment & Institutional Fraud in attempt to not correct pay, HR and payroll issues as the basis for wage theft.

lam preparing to sue in Federal Court, but also realized | should reach out to you for your input simultaneously. | really didn’t want to sue and
tried communicating at every level to solve the issue without litigation, yet they seem to refuse.

What are you thoughts, or suggestions?
Thank you,

George J. Austin, esq. (TBA).

https://mail.g oogle.conv/mail/u/07ik= 81815406 1b&view= pt&search=all &permthid=thread-a%3Ammiai-r-8346813191134104393&simpl=msg-1%3A 1657472530234...

ila (PUDIICLY 1 Faded | DLA)/Balance otamng/MVP Personnel (...

1A
Case 3

EARNINGS STATEMENT IMPORTANT - KEEP FOR YOUR RECORDS Mail to Employee
Name: GEQRGE 3 AUSTIN

 

Check Date: 12/27/19

Check #:3483327

Balance Staffing Solutions

2750 N. Cherryland Ave
Stockton, CA 95215

 

 

 

 

 

 

20-cv-00800-JCS Document 1 Filed 02/03/20 Page 44 of 47

 

 

 

 

 

SSN: EE ID: Branch:Stockton - BSS
(209) 474-1379
Week Worked Customer - Department Type Pay Rate Total Pay YTD Hrs, YTD Pay
12/16/2019 - 12/22/2019 TESLA, INC - Primary Reg $20.90 $627.00 780.00 $16,302.00
12/16/2019 - 12/22/2019 TESLA, INC - Primary OT $31.35 $133.24 196.75 $6,168.12
Tax Name Taxable Grs. Tax Amt. . YTD Tax
Federal Income Ta $760.24 $78.73 $2,926.79
FICA EE $760.24 $47.13 $1,393.15
MED EE $760.24 $11.02 $325.82
CA WH $760.24 $20.69 $942.72
CALIFORNIA SDI E $760.24 $7.60 $224.70
Bank Name Amount Account No. Plan Accrual Hrs. Deplete Hrs. Balance
RAPID $595.07 ” ####5227 Sick Leave_CA. 1.14 0.00 32.62
YTD Gross $22,470.12
Gross Amt. $760.24
Net Amt. $595.07
Check Number 3483327

Balance Staffing Solutions
2750 N. Cherryland Ave

Stockton, CA 95215
(209) 474-1379

 

Exhibit H
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 45 of 47

EARNINGS STATEMENT IMPORTANT - KEEP FOR YOUR RECORDS § Mail to Employee

Name: GEOR*= * ASTIN

Check Date: 10/04/19 Check #:3462133

Balance Staffing Solutions

2750 N. Cherryland Ave
Stockton, CA 95215

 

 

 

 

 

 

 

SSN’ . EE IO; Branch:Stockton - BSS

Week Worked Customer - Department Type Hours Pay Rate Total Pay YTD Hrs. YTD Pay

9/23/2049 - 9/29/2019 TESLA, INC - Primary Reg 40.00 $20.90 $836.00 340.00 $7,406.00

9/23/2019 - 9/29/2019 TESLA, INC - Primary or 25.55 $31.35 $800.99 FAP $2,419.29

Tax Name Taxable Grs. Tax Amt. YTD Tax

Federal Income Ta $1,636.99 $264.42 $1,199.01

FICA EE $1,636.99 $101.49 $590.57

MED EE $1,636.99 $23.74 $138.13

CA WH $1,636.99 $100.71 $374.61

CALIFORNIA SDI E $1,636.99 $16.37 $95.25

Bank Name Amount Account Noe, Plan Accrual Hrs. Deplete Hrs. Balance

RAPID $1,130.26 ####5227 Sick Leave_CA 2.19 0,00 13.93
YTD Gross $9,525.29
Gross Amt. $1,636.99
Net Amt. $1,130.26

Balance Staffing Solutions
2750 N. Cherryland Ave

Stockton, CA 95215

GEORGE J AUSTIN

Exhibit |

 

 

 

Check Number 3462133
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 46 of 47

BALANCE STAFFING - MODESTO (145)

Vouchor #: 8272888 Sort: 145 MODESTO BALSTO Order: 142

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

(Employee iD Chock Date Soo-Sec-Num Perlod Start Period End Check No)
George J Austic! 104-2019 x , 69-23-2019 09-29-2019 1453183
Federal Tax-Status S Allowance State Tax » Status S Allowances 0/0
GuRRENT EARNINGS DETAIL DEDUCTIONS TAXES |
Date Description Rate Hours Amount Site Description Amount ¥-T-8)
69-20.2018 REGULAR PAY 20.9000 40.00 836.00 BALSTO MEDICAL 125 29.58 29.58
09-28.2019 OVERTIME, 31.3500 25.85 800.69 BALSTO OENTAL 125 6.00 §.00
ACCIDENT 2.67 2.87
VISION 125 4.98 4.38
FEOERAL TAX 256,51 1191.10
MEDICARE 23.22 137,60
SOC SECURITY 99.27 588.34
CA DISABILITY 16.01 94.89
(Totals): 65.55 1,636.99 }
(rype DIRECT DRPOstr Amount | Net Pay }
CHECKING 15227 1,203.35 $1, 20 3, 35
Net Pay YTD
(Tota: 720036, $7,474.73 Fotane: 43364 2,060.50)
Y-T-D EARNINGS PAID TIME OFF EMPLOYER CONTRIBUTIONS
Description Amount[Desc ClO Accrued —_ Used Baf Description Amount Y-T-B
REGULAR PAY 7108.00 CA SICK PAY 0.00 43.00 0.00 13.00
OVERTIME 2419.29
(Total: $8,525.29 { Totatts): 0.00 0.00}

 

PERSONNEL STAFFING GROUP, LLC
1751 LAKE COOK ROAD, SUITE 660
DEERFIELO, IL 60015

{847} 663-4300

STAFFING SOLUTIONS, INC.
dibla BALANCE STAFFING
2142 BERING DRIVE
SAN JOSE, CA 95131

 

Build, RPT-2324

Personnel Staffing Group, LLC
BALANCE STAFFING

2142 BERING DRIVE
SAN JOSE, CA 95134

Pay: Non-negotiable
ToThe George J Austin
Order i
Of: 7

 

Personnel Staffing Group, LLC

BALANCE STAFFING
2142 BERING DRIVE
SAN JOSE, CA 95131

MODESTO
BALMOD
8Ss

Query: HRP_CHECKS MVQ Version: Legal PTO_Aval $9.16.193

1453183
10-04-2019

“AMOUNT

  

Exhibit J

145 MODESTO BALSTO
Georae J Austin
Case 3:20-cv-00800-JCS Document1 Filed 02/03/20 Page 47 of 47

BALANCE STAFFING - MODESTO (145)

Voucher #; 8396134 Sort: 145 MODESTO BALSTO Onder: 330

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 
  

 

 

 

 

 

 

(Employes 1D Check Bate Soc-Sec-Num Parlod Start Perlod-End Chack No)
George J Austin «i 12-27-2019 : 12-16-2019 12-22-2019 1582793
Federal Tax-Stalus 8 Alwancos NONE . State Tax - Status S Aliowancas 0/0
CURRENT EARNINGS DETAIL, . DEDUCTIONS / TAXES |
Date Description Rate Hours Amount Site Description Amount ¥-T-O)
12-22-2019 REGULAR PAY 20.8000 30.00 627.00 BALSTO GARNISHMENT 91,80 1008.44
12-22-2019 OVERTIME 34.3560 4.25 133.24 BALSTO MEDICAL 125 + 20.58 384.54
QENTAL 126 5.00 65.00
ACCIDENT 2.67 3474
VISIONIZS 1.38 17.94
FEOERAL TAX Wat 2838.32
MEDICARE 10.50 319.04
SOC SECURITY 44.90 1364.16
CA PISABILITY 724 220.02
(___ Tetats): 34.25 760,24, j }
(rype DIREGT DEPOSIT amount | ‘Net Pay. }
CHECKING 18227 492.96 $492.96
Net Pay YTD
(Total; 4290, $16,220.98 — Forate: 367-26 6,249.14)
Y-¥-0 EARNINGS PAID TIME OFF : EMPLOYER CONTRIBUTIONS ]
Description Amount iDese GiQ Accrued Used. Ba. Description Amount ¥-T-D
REGULAR PAY 16302,00 CA SICK PAY 0.00 32.00 92.00
OVERTINE 6168, 12
{ Total: $22.470-12) Ytetaits): 0.00 0.00}

 

PERSONNEL STAFFING GROUP, LLC
4751 LAKE COOK ROAD, SUITE 600
DEERFIELD, IL 60015

(847) 663-4300

Budd: RRT-3472

STAFFING SOLUTIONS, INC.
dibfa BALANCE STAFFING
2142 BERING DRIVE
SAN JOSE, CA 95134

Personnel Staffing Group, LLC
BALANCE STAFFING

2142 BERING DRIVE

SAN JOSE, CA 95131

Pay: Non-negotiabie
To The George J. Austin
Order “
Of:

 

Exhibit K

Personnel Staffing Group, LLC

BALANCE STAFFING
2142 BERING DRIVE
SAN JOSE, CA 95131

MODESTO
BALMOD
BSS

Query: HRP_CHECKS MVQ Version: Logal_PTO_Avial 19.10.193

1582793
12-27-2019

 

145 MODESTO BALSTO
George J Austin
